BILL OF COSTS
                               THIRTEENTH COURT OF APPEALS
                                CORPUS CHRISTI - EDINBURG
                                    No. 13-13-00581-CV
                                       Mary Fowler
                                            v.
                           Gus Montis, Argiro Investments, LLC
     (No. 2013-CV-61603-5 IN COUNTY COURT AT LAW NO. 5 OF NUECES COUNTY)
TYPE OF FEE                                      CHARGES            PAID       BY
FILING                                             $10.00          E-PAID      ANT
FILING                                             $10.00         NOT PAID     ANT
REPORTER'S RECORD                                 $189.00         UNKNOWN      UNK
REPORTER'S RECORD                                  $58.50         UNKNOWN      UNK
SUPPLEMENTAL CLERK'S RECORD                        $28.00         UNKNOWN      ANT
FILING                                             $10.00          E-PAID      APE
CLERK'S RECORD                                     $76.00         UNKNOWN      CLK
INDIGENT                                           $25.00           PAID       ANT
STATEWIDE EFILING FEE                              $20.00           PAID       ANT
FILING                                            $100.00           PAID       ANT
SUPREME COURT CHAPTER 51 FEE                       $50.00           PAID       ANT


 Balance of costs owing to the Thirteenth Court of Appeals, Corpus Christi, Texas: $10.00


     Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, DORIAN E. RAMIREZ, CLERK OF THE THIRTEENTH COURT OF APPEALS OF
THE STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE THIRTEENTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause, as the
same appears of record in this office.

                                            IN TESTIMONY WHEREOF, witness my hand
                                            and the Seal of the COURT OF APPEALS for
                                            the Thirteenth District of Texas, this 3rd cay of
                                            February, 2015.




                                            Dorian E. Ramirez, Clerk